Citation Nr: 0102301	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  97-34 170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the reduction in the rating assigned for non-
Hodgkin's lymphoma, from 30 percent to 0 percent disabling 
was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel  


INTRODUCTION

The veteran had active military service from December 1987 to 
April 1993. 

This appeal arises from an August 1997 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, wherein the RO reduced the veteran's 
disability rating for her service-connected non-Hodgkin's 
lymphoma from 30 percent to 0 percent.  

A review of the veteran's substantive appeal, received in 
December 1997, shows that she requested a hearing at the RO.  
In July 2000, the Board sent the veteran notice that a 
hearing was scheduled on August 28, 2000.  However, the 
veteran failed to appear for her scheduled hearing, and there 
is no record that a request for another hearing was ever 
made.  Without good cause being shown for the failure to 
appear, no further hearing can be scheduled and appellate 
review may proceed. 


FINDINGS OF FACT

1.  A 30 percent rating for non-Hodgkin's lymphoma was in 
effect from June 1994 to October 1997.

2.  The RO's August 1997 RO rating decision, which reduced 
the veteran's rating for her non-Hodgkin's lymphoma from 30 
percent to 0 percent, did not consider required regulatory 
provisions and denied the veteran due process.


CONCLUSION OF LAW

The August 1997 RO rating decision, which reduced the 
veteran's rating for her non-Hodgkin's lymphoma from 30 
percent to 0 percent, is void ab initio, and the criteria for 
restoration of the 30 percent rating for this condition are 
met.  38 C.F.R. § 3.344 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was separated from service on April 25, 1993.  In 
November 1993, the RO granted service connection for non-
Hodgkin's lymphoma.  The RO used staged ratings to evaluated 
this disability.  Specifically, the RO determined that this 
disability was 100 percent disabling effective April 26, 
1993, and 30 percent disabling effective June 1, 1994.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7709, 7715 (1992); see 
also 38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 
3.400(b)(2)(i) (1992).  

The veteran's 30 percent rating for her non-Hodgkin's 
lymphoma was in effect from June 1994 to October 1997.  A 
reduction in an assigned disability rating which has been in 
effect for less than 5 years is permissible (upon compliance 
with various due process requirements) where medical 
examination reveals there has been improvement in the 
service-connected disability.  38 C.F.R. §§ 3.105(e), 
3.344(c).  The Board further notes that since the veteran's 
30 percent rating for non-Hodgkin's lymphoma was in effect 
for less than 5 years, the provisions of 38 C.F.R. 
§ 3.344(a),(b) are not for application.  See 38 C.F.R. 
§ 3.344(c); see also Brown v. Brown, 5 Vet. App. 413 (1993).  
Any change in evaluation based upon that or any subsequent 
examination shall be subject to the provisions of 38 C.F.R. 
§ 3.105(e).  

In this case, the veteran was afforded a VA examination in 
early December 1996.  Later that same month, the RO notified 
the veteran that it was proposed that her evaluation for non-
Hodgkin's lymphoma be reduced from 30 percent to 0 percent.  
The notice essentially stated that the basis for the 
reduction was that the recent findings in the December 1996 
VA examination showed that the residuals of her non-Hodgkin's 
lymphoma were not of such severity that they warranted a 30 
percent evaluation.  The veteran was advised that she had 60 
days to provide evidence in support of her 30 percent 
evaluation, or the reduction would be carried out.  By that 
same letter, the veteran was also given an opportunity for a 
hearing.  See id.  

In August 1997, the RO reduced the veteran's evaluation for 
her non-Hodgkin's lymphoma to 0 percent, effective November 
1, 1997.  The veteran has appealed.

In the present case, a review of the RO's August 1997 
decision, as well as the statement of the case, dated in 
November 1997, shows that the RO appears to have treated the 
veteran's claim for restoration of her 30 percent rating as a 
claim for an increased rating.  Of particular note, the RO 
failed to include or discuss the provisions of 38 C.F.R. § 
3.344.  The United States Court of Appeals for Veterans 
Claims (Court) has stated that both decisions by the RO and 
by the Board that do not apply the provisions of 38 C.F.R. § 
3.344, when applicable, are void ab initio (i.e., at their 
inception).  Lehman v. Derwinski, 1 Vet. App. 339 (1991); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991); Dofflemyer v. 
Derwinski, 2 Vet. App. 277 (1992); and Brown v. Brown, 5 Vet. 
App. 413 (1993); see also Hayes v. Brown, 9 Vet. App. 67, 73 
(1996) (where VA reduces the appellant's rating without 
observing applicable laws and regulations the rating is void 
ab initio and the Court will set aside the decision).  Since 
the rating decision that accomplished the reduction of the 30 
percent evaluation for the veteran's service-connected non-
Hodgkin's lymphoma did not apply the provisions of 38 C.F.R. 
§ 3.344, the reduction is void.  The appropriate remedy in 
this case is a restoration of the 30 percent evaluation 
effective on the date of the reduction.  See Hayes, 9 Vet. 
App. at 73 (improper reduction reinstated effective date of 
reduction).  

The Board finds that the veteran's 30 percent evaluation was 
improperly reduced, that the reduction of the evaluation is 
void ab initio, and that the 30 percent evaluation for the 
veteran's non-Hodgkin's lymphoma should be restored.  
Accordingly, the restoration of the 30 percent evaluation, 
effective November 1, 1997, is warranted.  





ORDER

As the August 1997 reduction of the veteran's 30 percent 
rating was improper, restoration of the 30 percent rating for 
non-Hodgkin's lymphoma, effective November 1, 1997, is 
granted, subject to the applicable criteria governing the 
payment of monetary benefits.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

